UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 8/31 Date of reporting period: 2/29/2016 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year ends and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for these series, as appropriate. The Dreyfus/Laurel Funds, Inc. - Dreyfus Core Equity Fund - Dreyfus Floating Rate Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Core Equity Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 17 Information About the Renewal of the Fund’s Investment Management Agreement 25 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Core Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Core Equity Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended February 29, 2016, Dreyfus Core Equity Fund’s Class A shares produced a total return of -0.77%, Class C shares returned -1.09%, and Class I shares returned -0.61%. 1 For the same period, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index ® (“S&P 500 Index”), produced a -0.93% total return. 2 Equities generally posted moderately negative total returns over the reporting period amid persistent global economic concerns. Beneficial allocations and security selections across several market sectors helped the fund's relative performance in comparison to the benchmark. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets in common stocks of U.S. and foreign companies with market capitalizations exceeding $5 billion at the time of purchase, including multinational companies. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have dominant positions in their industries and that have demonstrated sustained patterns of profitability, strong balance sheets, and expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund is also alert to companies that it considers undervalued in terms of current earnings, assets, or growth prospects. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. 3 As a result, the fund invests for long-term growth rather than short-term profits. Market Performance Constrained by Economic Headwinds The S&P 500 Index’s mildly negative return belied extreme market volatility during the reporting period. The benchmark sold off sharply in late September but recovered rapidly in October. After trading in a narrower band through year-end, the S&P 500 Index declined steeply over the first six weeks of 2016 before rallying in the latter half of February. Numerous headwinds buffeted the financial markets over the reporting period. A long-awaited interest rate hike by the Federal Reserve Board (the “Fed”) in mid-December was quickly followed by renewed worries about the health of the U.S. economy and talk of a policy mistake. Weakness in corporate profits, a continued decline in oil prices, a strong U.S. dollar, financial strains in emerging markets, and the rise of political populism in the U.S. and Europe were among the factors that spurred increased risk aversion. Consequently, the more defensive sectors of the S&P 500 Index—telecommunication services, utilities, and consumer staples—ranked among the market’s stronger industry groups. Energy remained the weakest sector in the benchmark, followed by financials. 3 DISCUSSION OF FUND PERFORMANCE (continued) Allocation and Selection Strategies Supported Fund Results The primary positive contributor to the fund’s relative performance was a substantially overweighted allocation to the consumer staples sector. This positive allocation effect was amplified by an emphasis on tobacco and beverage stocks. Favorable stock selections in the energy sector also supported relative results, more than offsetting the impact of overweighted exposure to this relatively weak sector. The fund benefited from our focus on integrated oil companies, which generally fared better than their less diversified, more financially vulnerable industry peers. Underweighted and selectively focused representation in the lagging financials sector also proved advantageous. In the consumer discretionary sector, McDonald’s and Nike each generated double-digit gains. Positions in the fund making the largest contributions to returns were Philip Morris International, Altria Group, Coca-Cola Company, SABMiller, ExxonMobil, Chubb, and Estée Lauder Companies. The largest detractors included Apple, ConocoPhillips, American Express, AbbVie, Abbott Labs, JPMorgan Chase, and State Street. Multinationals Well Positioned to Cushion Volatility We expect equity markets over the foreseeable future to confront many of the same obstacles encountered during the reporting period. Now that the Fed has taken the first step to normalize rates, debate will focus on the appropriate pace and magnitude of subsequent increases. Concerns about global growth appear likely to persist, and markets may remain sensitive to international developments. Nonetheless, strengthening consumer spending, solid employment gains, and more stimulative fiscal policies ahead of the presidential election suggest that a growing U.S. economy can support moderately higher stock prices. Furthermore, conditions seem to be unfolding that could reward the fund’s strategic emphasis on multinational companies. Their scale and competitive advantages generally give these companies more options to protect their margins and absorb higher labor and interest costs. Moreover, solid balance sheets and strong recurring cash flows may enable them to continue to fund their growth initiatives, increase dividends, and maintain share repurchases as interest rates rise. Finally, the quality metrics of the multinationals held by the fund can help buffer the impact of ongoing market turbulence in an uncertain market environment. March 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Portfolio turnover rates are subject to change. Portfolio turnover rates alone do not automatically result in high or low distribution levels. There can be no guarantee that the fund will generate any specific level of distributions annually. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Core Equity Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Class A Class C Class I Expenses paid per $1,000 † $ 6.69 $ 10.39 $ 5.45 Ending value (after expenses) $992.30 $989.10 $993.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Class A Class C Class I Expenses paid per $1,000 † $ 6.77 $ 10.52 $ 5.52 Ending value (after expenses) $1,018.15 $1,014.42 $1,019.39 † Expenses are equal to the fund's annualized expense ratio of 1.35% for Class A, 2.10% for Class C and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Common Stocks - 98.4% Shares Value ($) Banks - 1.7% Wells Fargo & Co. 76,450 Capital Goods - .9% United Technologies 19,800 Consumer Durables & Apparel - 1.3% NIKE, Cl. B 45,920 Consumer Services - 1.5% McDonald's 26,700 Diversified Financials - 10.2% American Express 53,500 2,973,530 BlackRock 16,500 5,147,340 Intercontinental Exchange 9,200 2,193,832 JPMorgan Chase & Co. 94,325 5,310,498 State Street 41,350 2,265,153 Visa, Cl. A 46,750 3,384,233 Energy - 9.9% California Resources 5,240 2,945 Chevron 72,800 6,074,432 ConocoPhillips 77,300 2,615,059 Exxon Mobil 101,310 8,119,996 Occidental Petroleum 55,750 3,836,715 Food & Staples Retailing - 2.1% Walgreens Boots Alliance 45,450 3,587,823 Whole Foods Market 23,800 745,178 Food, Beverage & Tobacco - 21.4% Altria Group 130,375 8,027,189 Coca-Cola 191,950 8,278,803 Nestle, ADR 85,780 5,992,591 PepsiCo 44,300 4,333,426 Philip Morris International 160,550 14,614,866 SABMiller 60,350 3,506,374 Health Care Equipment & Services - 2.2% Abbott Laboratories 116,850 6 Common Stocks - 98.4% (continued) Shares Value ($) Household & Personal Products - 3.6% Estee Lauder, Cl. A 54,500 4,977,485 Procter & Gamble 32,550 2,613,439 Insurance - 2.9% Chubb 53,000 Materials - 1.5% Praxair 31,700 Media - 7.6% Comcast, Cl. A 71,400 4,121,922 McGraw-Hill Financial 25,300 2,270,422 Twenty-First Century Fox, Cl. A 128,200 3,463,964 Walt Disney 62,350 5,955,672 Pharmaceuticals, Biotechnology & Life Sciences - 10.4% AbbVie 113,600 6,203,696 Celgene 13,800 a 1,391,454 Gilead Sciences 31,250 2,726,563 Novo Nordisk, ADR 114,200 5,869,880 Roche Holding, ADR 173,850 5,571,893 Semiconductors & Semiconductor Equipment - 4.4% ASML Holding 25,750 2,343,765 Texas Instruments 118,900 6,304,078 Xilinx 14,250 672,885 Software & Services - 6.4% Automatic Data Processing 12,635 1,070,058 Facebook, Cl. A 45,700 a 4,886,244 Microsoft 93,380 4,751,174 Oracle 57,550 2,116,689 VeriSign 5,900 a,b 498,491 Technology Hardware & Equipment - 7.4% Alphabet, Cl. C 4,030 a 2,812,013 Apple 119,650 11,568,958 QUALCOMM 23,050 1,170,710 Transportation - 3.0% Canadian Pacific Railway 29,700 3,599,343 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Transportation - 3.0% (continued) Union Pacific 32,950 2,598,437 Total Common Stocks (cost $118,416,856) Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,454,213) 2,454,213 c Investment of Cash Collateral for Securities Loaned - .0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $132,000) 132,000 c Total Investments (cost $121,003,069) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $126,735 and the value of the collateral held by the fund was $132,000. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.4 Pharmaceuticals, Biotechnology & Life Sciences 10.4 Diversified Financials 10.2 Energy 9.9 Media 7.6 Technology Hardware & Equipment 7.4 Software & Services 6.4 Semiconductors & Semiconductor Equipment 4.4 Household & Personal Products 3.6 Transportation 3.0 Insurance 2.9 Health Care Equipment & Services 2.2 Food & Staples Retailing 2.1 Banks 1.7 Consumer Services 1.5 Materials 1.5 Consumer Durables & Apparel 1.3 Money Market Investments 1.2 Capital Goods .9 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES February 29, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $126,735)—Note 1(b): Unaffiliated issuers 118,416,856 205,903,116 Affiliated issuers 2,586,213 2,586,213 Receivable for investment securities sold 1,065,692 Dividends and securities lending income receivable 499,915 Receivable for shares of Common Stock subscribed 36,053 210,090,989 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 269,325 Cash overdraft due to Custodian 148,470 Payable for shares of Common Stock redeemed 315,169 Liability for securities on loan—Note 1(b) 132,000 Interest payable—Note 2 272 Accrued expenses 1,641 866,877 Net Assets ($) 209,224,112 Composition of Net Assets ($): Paid-in capital 111,910,366 Accumulated undistributed investment income—net 102,191 Accumulated net realized gain (loss) on investments 9,725,295 Accumulated net unrealized appreciation (depreciation) on investments 87,486,260 Net Assets ($) 209,224,112 Net Asset Value Per Share Class A Class C Class I Net Assets ($) 75,141,964 91,535,408 42,546,740 Shares Outstanding 4,358,179 5,437,042 2,405,247 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 29, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $10,566 foreign taxes withheld at source): Unaffiliated issuers 2,731,233 Affiliated issuers 585 Income from securities lending—Note 1(b) 2,469 Total Income 2,734,287 Expenses: Management fee—Note 3(a) 1,304,005 Distribution/Service Plan fees—Note 3(b) 614,134 Directors’ fees—Note 3(a,c) 8,347 Loan commitment fees—Note 2 1,970 Interest expense—Note 2 1,623 Total Expenses 1,930,079 Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (8,347) Net Expenses 1,921,732 Investment Income—Net 812,555 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 11,359,754 Net unrealized appreciation (depreciation) on investments (12,713,493) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Operations ($): Investment income—net 812,555 3,022,217 Net realized gain (loss) on investments 11,359,754 34,483,936 Net unrealized appreciation (depreciation) on investments (12,713,493) (56,445,849) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (576,934) (1,273,822) Class C (275,294) (544,444) Class I (405,064) (1,154,384) Net realized gain on investments: Class A (12,546,421) (5,483,578) Class C (15,041,329) (6,574,827) Class I (7,217,545) (4,397,102) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 4,525,954 7,128,904 Class C 8,431,515 8,317,639 Class I 5,985,668 23,732,192 Dividends reinvested: Class A 10,475,805 5,374,642 Class C 7,195,538 3,353,732 Class I 5,142,396 4,197,288 Cost of shares redeemed: Class A (16,447,041) (40,427,365) Class C (16,485,356) (28,298,956) Class I (17,791,930) (45,327,656) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 254,795,334 355,112,767 End of Period 209,224,112 254,795,334 Undistributed investment income—net 102,191 546,928 12 Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 239,231 322,057 Shares issued for dividends reinvested 566,001 241,097 Shares redeemed (875,330) (1,823,168) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 465,881 382,299 Shares issued for dividends reinvested 397,960 153,110 Shares redeemed (882,439) (1,309,339) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 313,847 1,031,251 Shares issued for dividends reinvested 271,013 184,168 Shares redeemed (919,127) (2,020,601) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 29, 2016 Year Ended August 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 20.27 23.04 19.66 18.54 16.47 13.69 Investment Operations: Investment income—net a .09 .26 .26 .30 .23 .21 Net realized and unrealized gain (loss) on investments (.05) (1.67) 3.67 1.09 2.15 2.76 Total from Investment Operations .04 (1.41) 3.93 1.39 2.38 2.97 Distributions: Dividends from investment income—net (.13) (.26) (.29) (.27) (.31) (.19) Dividends from net realized gain on investments (2.94) (1.10) (.26) - - - Total Distributions (3.07) (1.36) (.55) (.27) (.31) (.19) Net asset value, end of period 17.24 20.27 23.04 19.66 18.54 16.47 Total Return (%) b (.77) c (6.60) 20.28 7.57 14.59 21.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 d 1.36 1.36 1.36 1.36 1.36 Ratio of net expenses to average net assets 1.35 d 1.35 1.35 1.35 1.35 1.32 Ratio of net investment income to average net assets .95 d 1.18 1.21 1.53 1.28 1.31 Portfolio Turnover Rate 1.16 c 10.31 .62 7.63 .65 4.08 Net Assets, end of period ($ x 1,000) 75,142 89,744 131,033 176,742 185,523 112,103 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended February 29, 2016 Year Ended August 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 19.85 22.58 19.28 18.19 16.13 13.42 Investment Operations: Investment income—net a .02 .09 .10 .15 .09 .09 Net realized and unrealized gain (loss) on investments (.04) (1.63) 3.59 1.08 2.10 2.71 Total from Investment Operations (.02) (1.54) 3.69 1.23 2.19 2.80 Distributions: Dividends from investment income—net (.05) (.09) (.13) (.14) (.13) (.09) Dividends from net realized gain on investments (2.94) (1.10) (.26) - - - Total Distributions (2.99) (1.19) (.39) (.14) (.13) (.09) Net asset value, end of period 16.84 19.85 22.58 19.28 18.19 16.13 Total Return (%) b (1.09) c (7.31) 19.35 6.83 13.66 20.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 d 2.11 2.11 2.11 2.11 2.11 Ratio of net expenses to average net assets 2.10 d 2.10 2.10 2.10 2.10 2.07 Ratio of net investment income to average net assets .20 d .43 .46 .78 .54 .56 Portfolio Turnover Rate 1.16 c 10.31 .62 7.63 .65 4.08 Net Assets, end of period ($ x 1,000) 91,535 108,287 140,690 147,544 144,658 96,429 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 29, 2016 Year Ended August 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 20.72 23.53 20.07 18.92 16.81 13.97 Investment Operations: Investment income—net a .12 .33 .32 .35 .28 .26 Net realized and unrealized gain (loss) on investments (.05) (1.72) 3.74 1.12 2.20 2.80 Total from Investment Operations .07 (1.39) 4.06 1.47 2.48 3.06 Distributions: Dividends from investment income—net (.16) (.32) (.34) (.32) (.37) (.22) Dividends from net realized gain on investments (2.94) (1.10) (.26) - - - Total Distributions (3.10) (1.42) (.60) (.32) (.37) (.22) Net asset value, end of period 17.69 20.72 23.53 20.07 18.92 16.81 Total Return (%) (.61) b (6.39) 20.56 7.83 14.89 22.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 c 1.11 1.11 1.11 1.11 1.11 Ratio of net expenses to average net assets 1.10 c 1.10 1.10 1.10 1.10 1.09 Ratio of net investment income to average net assets 1.21 c 1.43 1.45 1.78 1.57 1.59 Portfolio Turnover Rate 1.16 b 10.31 .62 7.63 .65 4.08 Net Assets, end of period ($ x 1,000) 42,547 56,764 83,389 73,915 69,970 31,181 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Core Equity Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”), serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution fees and/or Service Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Service Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which 18 market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company's Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 179,019,270 - - Equity Securities - Foreign Common Stocks † 23,377,472 3,506,374 †† - Mutual Funds 2,586,213 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. At August 31, 2015, $3,834,855 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended February 29, 2016, The Bank of New York Mellon earned $546 from lending portfolio securities, pursuant to the securities lending agreement. 20 Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 29, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 2/29/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 143,764 16,761,375 14,450,926 2,454,213 1.2 Dreyfus Institutional Cash Advantage Fund 421,740 8,171,039 8,460,779 132,000 .0 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 29, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 29, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2015 was as follows: ordinary income $3,568,594 and long-term capital gains $15,859,563. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 29, 2016, was approximately $257,100 with a related weighted average annualized interest rate of 1.27%. NOTE 3—Investment Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/ or affiliates to provide investment management, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at the annual rate of 1.10% of the value of the fund's average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund except brokerage fees, taxes, interest expenses, commitment fees on borrowings, Distribution Plan fees and Service Plan fees, fees and expenses of the non-interested Directors (including counsel fees) and extraordinary expenses. In 22 addition, Dreyfus is required to reduce its fee in an amount equal to the fund's allocable portion of fees and expenses of the non-interested Directors (including counsel fees). During the period ended February 29, 2016, fees reimbursed by Dreyfus amount to $8,347. Pursuant to a sub-investment advisory agreement between Dreyfus and Sarofim & Co., Dreyfus pays Sarofim & Co. a monthly fee at an annual rate of .2175% of the value of the fund’s average daily net assets. During the period ended February 29, 2016, the Distributor retained $1,806 from commissions earned on sales of the fund's Class A shares and $5,299 CDSC on redemptions of the fund's Class C shares. (b) Under the Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plans”) under the Act, Class A shares pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class C shares pay the Distributor for distributing its shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class C shares. Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the “Service Plan”), under which Class C shares pay the Distributor for providing certain services to the holders of their shares, a fee at the annual rate of .25% of the value of the average daily net assets of Class C shares. During the period ended February 29, 2016 , Class A and Class C shares were charged $106,389 and $380,809, respectively, pursuant to their Distribution Plans. During the period ended February 29, 2016, Class C shares were charge $126,936 pursuant to the Service Plan. Under its terms, the Distribution Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plans or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $182,936, Distribution Plans fees $69,535 and Service Plan fees $18,196, which are offset against an expense reimbursement currently in effect in the amount of $1,342. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 29, 2016, amounted to $2,768,222 and $49,379,088, respectively. At February 29, 2016, accumulated net unrealized appreciation on investments was $87,486,260, consisting of $90,371,481 gross unrealized appreciation and $2,885,221 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 24-25, 2016, the Board considered the renewal of the fund’s Investment Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods (ranking lowest in the Performance Group for several periods). Representatives of Dreyfus and the Subadviser noted that the fund’s relative performance had improved year-to-date through February 23, 2016 (the day prior to the Board meeting) and the fund was ranked in the first quartile of the Performance Group for that period. They also noted that the fund’s relative performance for the one- and ten-year periods ended February 23, 2016 had improved and the fund was ranked in the second quartile of the Performance Group for each of those periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board discussed with representatives of Dreyfus, its affiliates and the Subadviser the investment strategy employed in the management of the fund’s assets and how that strategy affected the fund’s relative performance. They discussed, among other matters, plans for increased management focus on ways to improve the fund’s performance. The Board members noted that the Subadviser is an experienced manager with a long-term “buy-and-hold” investment approach to investing in high quality, “mega-cap” companies. The Subadviser’s considerable reputation, based on following this investment approach, was noted. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe 26 funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board noted the Subadviser’s adherence to the fund’s investment strategy and the Subadviser’s general investment approach and the efforts by Dreyfus and the Subadviser to improve fund performance and agreed to closely monitor performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were not so disproportionately large that they could not have been the result of an arm’s-length bargaining. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been 28 shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 29 For More Information Dreyfus Core Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Fayez Sarofim & Co. Two Houston Center Suite 2907 Houston, TX 77010 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DLTSX Class C: DPECX Class I: DPERX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0047SA0216 Dreyfus Floating Rate Income Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 41 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Floating Rate Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Floating Rate Income Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by William Lemberg and Chris Barris, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 29, 2016, Dreyfus Floating Rate Income Fund’s Class A shares produced a total return of -4.58%, Class C shares returned -5.01%, Class I shares returned -4.43%, and Class Y shares returned -4.40%. 1 The fund’s benchmark, the S&P LSTA Leveraged Loan Index (the “Index”), produced a total return of -3.88% for the same period. 2 Despite sustained U.S. economic growth, lower-rated investments, including leveraged bank loans, lost a degree of value amid deteriorating credit conditions in commodities-sensitive market sectors. The fund produced lower returns than its benchmark during the reporting period, mainly due to weakness among high yield bonds and collateralized loan obligations (“CLOs”). The Fund’s Investment Approach The fund seeks high current income. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in floating-rate loans and other floating rate securities. The fund currently intends to invest principally in floating-rate loans and securities of U.S. issuers, but may invest up to 30% of its net assets in securities of foreign issuers. We buy and sell securities through a value-oriented, bottom-up research process that incorporates a macroeconomic overlay. We use fundamental credit analysis to identify favorable and unfavorable risk/reward opportunities across sectors, industries, and structures while seeking to mitigate credit risk. Fundamental analysis is complemented by our macroeconomic outlook as it relates to observed default trends, performance drivers, and capital market liquidity. We seek to mitigate credit risk through a disciplined approach to credit investment selection and evaluation. Falling Commodity Prices Undermined Investor Sentiment Despite a sustained U.S. economic recovery characterized by robust job creation, worries about economic instability in overseas markets dampened investor sentiment. More specifically, an economic slowdown in China and sharply falling commodity prices triggered a flight to quality prior to the reporting period, hurting riskier asset classes while sending prices of high-quality U.S. government securities higher. Market volatility continued through the fall when investors reacted to disappointing global economic data and expectations that the Federal Reserve Board (the “Fed”) would begin to raise short-term interest rates for the first time in nearly 10 years, as indeed it did in December. The financial markets became especially turbulent in January and early February, when worries intensified that economic slowdowns in the emerging markets might derail the U.S. recovery. Leveraged bank loans proved vulnerable throughout the reporting period to deteriorating investor sentiment. The impact of falling commodity prices was particularly troublesome for energy and materials producers, some of which filed for bankruptcy, sending default rates higher. Despite more solid business fundamentals in other industry groups, deteriorating 3 DISCUSSION OF FUND PERFORMANCE (continued) credit conditions in the energy and materials sectors caused a broad widening of yield differences along the market’s credit-quality spectrum. Meanwhile, supply-and-demand dynamics prevented leveraged loan yields from resetting at higher levels after the Fed’s rate hike. High Yield Bonds and CLOs Dampened Fund Results The fund’s performance compared to its benchmark was undermined by weakness among its holdings of high yield bonds and CLOs, which are not represented in the Index. We employ these investments for liquidity purposes and to augment the fund’s ability to generate competitive levels of current income. In contrast, the fund’s investments in leveraged bank loans, which comprise the vast majority of the fund’s assets, generally fared well during the reporting period. We maintained relatively light positions in the troubled oil-and-gas and metals-and-mining sectors, and the fund held overweighted exposure to the better-performing telecommunications, broadcasting, and paper-and-packaging sectors. An underweighted position among retailers also enabled the fund to avoid sector-specific weakness. In addition, our note-selection strategy proved successful over the reporting period, with especially strong results in the food-and-beverage, chemicals, transportation, and financial industry groups. However, a handful of individual disappointments in the automotive and retail sectors dampened the fund’s relative performance to a degree. A More Defensive Investment Posture Although U.S. economic data generally have been positive and global commodity prices recently appear to have stabilized, investor sentiment has remained cautious in anticipation of continued turbulence in the global economy and financial markets. Therefore, we have adopted a more defensive investment posture, emphasizing industry groups—such as the health care, cable television, broadcasting, and packaging sectors—that historically have held up relatively well during bouts of heightened volatility. In the market’s more economically sensitive areas, we have focused our note-selection strategy on borrowers we consider to be relatively resistant to economic downturns, such as discount retailers and certain chemical producers. We also have maintained underweighted exposure to CCC-rated notes in favor of those with BB credit ratings. In our judgment, these are prudent strategies in today’s uncertain market environment. March 15, 2016 Floating-rate loans are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. The risks of an investment in a CLO depend largely on the type of the collateral and the tranche of the CLO in which the fund invests. CLO tranches can experience substantial losses due to actual defaults, increased sensitivity to defaults due to collateral default, market anticipation of defaults, as well as aversion to CLO securities as an asset class. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, and swaps. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than 4 their original cost. The fund’s returns reflect the absorption of certain fund expenses by the fund’s investment adviser pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – The S&P LSTA Leveraged Loan Index reflects the market-weighted performance of institutional leveraged loans in the U.S. market based upon real-time market weightings, spreads, and interest payments. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads)and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Floating Rate Income Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.00 $ 8.73 $ 3.84 $ 3.65 Ending value (after expenses) $ 954.20 $ 949.90 $ 955.70 $ 956.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.17 $ 9.02 $ 3.97 $ 3.77 Ending value (after expenses) $1,019.74 $1,015.91 $1,020.93 $1,021.13 † Expenses are equal to the fund’s annualized expense ratio of 1.03% for Class A, 1.80% for Class C, .79% for Class I and .75% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Bonds and Notes - 11.6% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Building & Development - .2% TRI Pointe Holdings, Sr. Unscd. Notes 5.88 6/15/24 900,000 Cable & Satellite Television - .5% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 1,550,000 b 1,534,500 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 525,000 b 522,375 Chemicals & Plastics - .2% Novacap International, Sr. Scd. Notes EUR 4.84 5/1/19 700,000 c Collateralized Loan Obligations - 6.7% ALM, Ser. 2015-12A, Cl. D 6.12 4/16/27 1,000,000 b,c 730,754 AMMC, Ser. 2014-15A, Cl. E 7.46 12/9/26 1,500,000 b,c 1,029,487 Ares, Ser. 2007-22A, Cl. D 5.47 8/15/19 690,000 b,c 651,845 Arrowpoint, Ser. 2015-4A, Cl. D 5.12 4/18/27 2,000,000 b,c 1,705,144 Avery Point, Ser. 2015-6A, Cl. E2 6.62 8/5/27 1,000,000 b,c 724,484 Cadogan Square, Ser.1, Cl. E EUR 4.67 2/1/22 800,000 c 837,040 Cairn, Ser. 2007-2A, Cl. E EUR 5.03 10/15/22 1,000,000 b,c 1,047,209 CIFC Funding, Ser. 2007-3A, Cl. D 5.87 7/26/21 1,000,000 b,c 980,425 CIFC Funding, Ser. 2014-2A, Cl. B2L 5.22 5/24/26 1,000,000 b,c 679,189 CVP Cascade, Ser. 2015-3A, Cl. D 4.81 1/16/27 1,000,000 b,c 745,478 Denali Capital, Ser. 2007-1A, Cl. B2L 4.87 1/22/22 500,000 b,c 449,651 GALAXY, Ser. 2015-21A, Cl. E2 7.07 1/20/18 1,500,000 b,c 1,212,090 Goldentree Loan Opportunities, Ser. 2015-10A, Cl. E1 6.62 7/20/27 1,500,000 b,c 1,123,554 Highbridge Loan Management, Ser. 6A-2015, Cl. E2 6.85 5/5/27 1,000,000 b,c 779,700 Kingsland, Ser. 2013-6A, Cl. E 5.62 10/28/24 1,000,000 b,c 626,885 LCM, Ser. 14A, Cl. E 5.27 7/15/25 1,000,000 b,c 717,256 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.40 2/5/26 831,699 c 895,449 Marathon, Ser. 2013-5A, Cl. D 6.32 2/21/25 1,116,000 b,c 714,517 Neuberger Berman, Ser. 2015-20A, Cl. E 6.96 1/15/28 2,000,000 b,c 1,349,272 Neuberger Berman, Ser. 2016-21A, Cl. D 5.57 4/20/27 1,500,000 b,c 1,424,400 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 11.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Collateralized Loan Obligations - 6.7% (continued) Octagon Investment Partners XXII, Ser. 2014-1A, Cl. E2 7.37 11/25/25 1,500,000 b,c 1,123,445 OZLM, Ser. 2014-8A, Cl. D 5.57 10/17/26 2,000,000 b,c 1,331,582 OZLM, Ser. 2014-9A, Cl. D 5.77 1/20/27 1,500,000 b,c 959,475 OZLM Funding, Ser. 2013-4A, Cl. D 5.27 7/22/25 1,500,000 b,c 1,077,781 Sound Harbor Loan Fund, Ser. 2014-1A, Cl. D 7.62 10/30/26 500,000 b,c 344,295 Sound Point, Ser. 2012-1A, Cl. E 6.62 10/20/23 1,030,000 b,c 875,118 Venture, Ser. 2015-20A, Cl. E2 7.56 4/15/27 2,000,000 b,c 1,591,222 Windmill, Ser. 2007-1X, Cl. E EUR 6.46 12/16/29 1,500,000 c 1,551,331 York, Ser. 2014-1A, Cl. D 4.72 1/22/27 1,500,000 b,c 1,283,124 York, Ser. 2014-1A, Cl. E 6.07 1/22/27 1,500,000 b,c 1,086,150 Containers & Glass Products - .5% Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 1,225,000 b 1,156,094 Beverage Packaging Holdings II, Gtd. Notes 6.00 6/15/17 1,300,000 b 1,300,000 Electronics & Electrical Equipment - .2% Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 825,000 b Food & Drug Retail - .4% Rite Aid, Gtd. Notes 6.75 6/15/21 1,500,000 Health Care - 1.1% HCA, Sr. Scd. Notes 3.75 3/15/19 375,000 382,931 Tenet Healthcare, Sr. Scd. Notes 4.01 6/15/20 2,500,000 b,c 2,475,000 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 1,890,000 b 1,833,300 Lodging & Casinos - .2% MGM Resorts International, Gtd. Notes 6.63 12/15/21 1,000,000 Oil & Gas - .4% Targa Resources Partners, Sr. Unscd. Notes 5.00 1/15/18 2,000,000 Telecommunications - .5% Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,000,000 b 785,000 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 450,000 b 456,188 8 Bonds and Notes - 11.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Telecommunications - .5% (continued) T-Mobile USA, Gtd. Bonds 6.46 4/28/19 850,000 877,625 Utilities - .7% Dynegy, Gtd. Notes 6.75 11/1/19 2,525,000 2,352,984 NRG Energy, Gtd. Notes 6.25 7/15/22 1,000,000 850,000 Total Bonds and Notes (cost $59,566,046) Floating Rate Loan Interests - 82.8% Aerospace & Defense - 2.4% American Airlines, 2015 New Term Loan 3.25 6/27/20 984,962 c 969,366 American Airlines, 2015 Term Loan 3.50 10/10/21 1,980,000 c 1,961,438 Consolidated Aerospace Manufacturing, Term Loan 4.75 8/11/22 1,437,500 c 1,344,063 Consolidated Precision Products, First Lien Term B-3 Loan 4.50 12/28/19 1,221,662 c 1,119,348 SI Organization, First Lien Initial Term Loan 5.75 11/23/19 920,493 c 903,233 Standard Aero Holdings, Initial Term Loan 5.25 6/24/22 1,346,625 c 1,335,401 TASC, First Lien New Term Loan 7.00 5/22/20 1,267,075 c 1,172,045 Transdigm, Tranche C Term Loan 3.75 2/25/20 1,310,347 c 1,275,623 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 735,000 c 730,061 Air Transport - .6% Sabre Holdings, Term B Loan 4.00 2/19/19 2,200,859 c 2,183,252 United AirLines, Class B Term Loan 3.25 4/1/19 488,693 c 484,723 Automotive - 4.1% American Tire Distributors, Initial Term Loan 5.25 9/24/21 2,683,687 c 2,614,086 Dealer Tire, Initial Term Loan 5.50 12/17/21 1,485,000 c 1,485,624 Federal Mogul, New Term Loan B 4.00 4/15/18 648,354 c 568,390 Federal-Mogul, Tranche C Term Loan 4.75 4/15/21 1,701,841 c 1,385,579 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 1,282,577 c 958,727 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,000,000 c 620,000 Gates Global, Initial Dollar Term Loan 4.25 6/11/21 2,221,875 c 1,963,582 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Automotive - 4.1% (continued) Key Safety Systems, Initial Term Loan 4.75 7/23/21 1,481,250 c 1,461,816 Midas Intermediate Holdco II, Closing Date Term Loan 4.50 8/18/21 1,478,775 c 1,467,071 MPG Holdco I, Initial Term Loan 3.75 10/20/21 707,208 c 677,593 TI Group Automotive Systems, Term Loan 4.50 6/30/22 1,546,125 c 1,488,145 US Farathane, Initial Term Loan 6.75 2/4/22 2,062,500 c 2,041,875 Visteon, Initial Term Loan 3.50 4/9/21 1,166,667 c 1,159,859 Beverages & Tobacco - 1.4% AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 1,195,076 c 1,195,949 AdvancePierre Foods, Second Lien Term Loan 9.50 10/10/17 2,650,000 c 2,624,600 Aramark, US Term F Loan 3.25 2/21/21 2,363,678 c 2,353,088 Building & Development - .4% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 1,943,583 c Business Equipment & Services - 3.3% AlixPartners, Term Loan B 4.50 7/22/22 648,375 c 642,838 Hyland Software, First Lien Term Loan 4.75 7/1/22 1,081,042 c 1,056,043 Kronos, Incremental Term Loan 4.50 4/10/19 1,012,743 c 987,845 Magic Newco, First Lien USD Term Loan 5.00 12/12/18 982,255 c 980,782 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 750,000 c 733,125 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 3,082,526 c 2,839,777 ON Assignment, Term Loan 3.75 6/1/22 1,735,758 c 1,734,681 PGX Holdings, First Lien Term B Loan 5.75 9/24/20 1,288,768 c 1,278,032 ServiceMaster Company, Initial Term Loan 4.25 6/25/21 2,913,125 c 2,894,918 WP Mustang Holdings, First Lien Term Loan 5.50 5/28/21 1,324,484 c 1,314,140 Cable & Satellite Television - 3.2% Altice Financing, Dollar Denominated Tranche Loan 5.25 1/28/22 995,000 c 966,807 CCO Safari III, Term Loan 3.25 7/23/21 500,000 c 492,945 Charter Communications Operating, Term E Loan 3.00 7/1/20 1,994,898 c 1,953,753 10 Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Cable & Satellite Television - 3.2% (continued) Charter Communications Operating, Term Loan 3.50 1/24/23 1,025,000 c 1,021,372 Numericable US, Dollar Denominated Tranche B-1 Loan 4.50 4/23/20 1,592,377 c 1,537,145 Numericable US, Dollar Denominated Tranche B-2 Loan 4.50 4/23/20 1,377,623 c 1,329,840 Sinclair Tele Group, Term Loan 3.50 7/30/21 770,000 c 768,075 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 c 486,340 Virgin Media Investment Holdings, F Facility Term Loan 3.50 6/30/23 673,321 c 653,165 Yankee Cable Acquisition, Term Loan 4.25 3/1/20 2,294,308 c 2,258,459 Ziggo BV, B1 Facility Term Loan 3.50 1/15/22 957,529 c 921,190 Ziggo BV, B2 Facility Term Loan 3.50 1/15/22 617,049 c 593,632 Ziggo BV, B3 Facility Term Loan 3.50 1/15/22 1,014,826 c 976,313 Chemicals & Plastics - 6.2% AgroFresh, Term Loan 5.75 7/31/21 1,945,113 c 1,901,348 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 2,295,691 c 2,152,211 Emerald Performance Materials, Second Lien Initial Term Loan 7.75 7/22/22 1,000,000 c 942,085 Gemini HDPE, Advance Term Loan 4.75 8/4/21 1,841,977 c 1,798,230 Ineos, Dollar Term Loan 4.25 3/11/22 992,496 c 938,901 Ineos, Term Loan 3.75 12/15/20 2,947,597 c 2,790,638 Methanol Holdings, Initial Term Loan 4.25 6/16/22 995,000 c 873,710 Minerals Technologies, Term B-1 Loan 3.75 5/10/21 930,769 c 907,500 Orion Engineered Carbons, Initial Euro Term Loan EUR 5.00 7/25/21 764,008 c 832,776 Ravago Holdings America, Term Loan 5.50 12/18/20 1,768,500 c 1,758,552 Road Infrastructure Investment, Second Lien Term Loan 7.75 9/21/21 1,000,000 c 938,335 Solenis International, Initial Euro Term Loan EUR 4.50 7/2/21 1,481,250 c 1,594,869 Solenis International, Second Lien Initial Term Loan 7.75 7/2/22 2,250,000 c 1,811,250 Styrolution US Holding, Dollar Tranche B1 Term Loan 6.50 11/7/19 1,485,000 c 1,481,287 Tronox Pigments, New Term Loan 4.25 3/19/20 3,074,030 c 2,720,194 Univar, Term Loan 4.25 6/24/22 3,990,000 c 3,808,794 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Clothing/Textiles - .6% ABG Intermediate Holdings, First Lien Term Loan 5.50 5/27/21 1,019,664 c 986,525 Varsity Brands, Term Loan 5.00 12/10/21 1,831,500 c 1,807,178 Consumer Discretionary - 2.3% CSC Holdings, Term B Loan 2.67 4/17/20 2,050,000 c 2,036,337 GCA Services Group, Term Loan 5.75 2/22/23 450,000 c 448,666 Neptune Finco, Term Loan 5.00 9/23/22 1,900,000 c 1,886,463 Petco Animal Supplies I, Term Loan B 5.00 1/15/23 1,450,000 c 1,423,421 Staples, Term B Loan 4.75 1/28/22 4,600,000 c 4,574,424 Consumer Staples - .6% Pinnacle Foods Finance, Term Loan 1 3.75 1/13/23 2,650,000 c Containers & Glass Products - 2.7% Anchor Glass, Term B Loan 4.50 7/1/22 1,293,739 c 1,284,036 Bway Holding, Initial Term Loan 5.50 8/7/20 4,439,925 c 4,236,421 Klockner Pentaplast, Term Loan 5.00 4/22/20 774,551 c 771,065 Klockner Pentaplast, USD Term Loan 5.00 4/20/28 1,812,449 c 1,804,293 Reynolds Group Holdings, Incremental US Term Loan 4.50 12/1/18 1,446,172 c 1,443,619 SIG Combibloc US Acquisition, Initial Dollar Term Loan 1.14 2/3/22 2,402,649 c 2,347,100 Cosmetics/Toiletries - 1.0% Spectrum Brands, First Lien Term Loan EUR 3.50 6/23/22 1,080,000 c 1,161,666 Vogue International, First Lien Initial Tranche B Term Loan 5.75 2/7/20 3,252,658 c 3,232,329 Ecological Services & Equipment - 1.2% ADS Waste Holdings, Tranche B-2 Term Loan 3.75 10/9/19 1,177,553 c 1,146,642 EnergySolutions, Advance Term Loan 6.75 5/22/20 1,875,714 c 1,481,814 Granite Acquisition, Second Lien Term B Loan 8.25 10/14/22 500,000 c 387,500 Waste Industries USA, Initial Term Loan 4.25 2/20/20 2,481,250 c 2,478,148 Electronics & Electrical Equipment - 4.5% Aricent Technologies, First Lien Initial Term Loan 5.50 4/14/21 2,860,990 c 2,546,281 12 Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Electronics & Electrical Equipment - 4.5% (continued) Aricent Technologies, Second Lien Initial Term Loan 9.50 4/14/22 325,000 c 312,000 Avago Technologies, Term B Loan 3.49 11/11/22 4,610,000 c 4,553,090 Compuware, Second Lien Term Loan 9.25 12/9/22 642,850 c 528,207 Dell International, Term B2 Loan 4.00 4/29/20 3,147,050 c 3,136,554 Deltek, First Lien Term Loan 5.00 12/19/22 1,612,286 c 1,556,863 Epicor Software, Term Loan 4.75 5/12/22 572,125 c 509,191 Lawson, Tranche B-5 Term Loan 3.75 6/3/20 1,570,311 c 1,455,804 Peak 10, First Lien Term Loan 5.00 6/10/21 1,122,139 c 1,100,404 Protection One, Term Loan 5.00 6/18/21 1,346,625 c 1,307,573 Rocket Software, First Lien Term Loan 5.75 2/8/18 967,846 c 964,216 W3, First Lien Term Loan 5.75 3/1/20 979,849 c 741,417 West, Term B10 Loan 3.25 6/30/18 1,353,730 c 1,334,107 Equipment Leasing - .2% Neff Rentals, Second Lien Closing Date Loan 7.25 5/21/21 1,033,043 c Financial Intermediaries - 5.7% Affinion Group, Initial Second Lien Term Loan 8.50 10/31/18 139,186 c 111,745 Affinion Group, Tranche B Term Loan 6.75 10/9/16 253,964 c 223,065 Armor Holding II, First Lien Term Loan 5.75 6/26/20 480,901 c 467,075 Bats Global Markets, Term Loan 5.75 1/17/20 4,176,073 c 4,169,099 Delos Finance Sarl, Term Loan 3.50 2/26/21 3,200,000 c 3,183,008 First Data, 2018 New Dollar Term Loan 3.92 3/23/18 3,000,000 c 2,966,625 First Data, 2022 Term Loan 4.18 6/24/22 750,000 c 731,561 Harland Clarke Holdings, Tanche B-2 Term Loan 5.53 4/26/18 2,916,890 c 2,727,293 Harland Clarke Holdings, Term B-4 Loan 6.00 8/30/19 947,013 c 849,944 HUB International, Initial Term Loan 4.00 9/18/20 3,446,269 c 3,300,336 ION Trading Technologies , Term B Loan EUR 4.50 6/10/21 1,230,000 c 1,320,667 SS & C Technologies, Term B-1 Loan 4.00 6/29/22 886,995 c 881,172 SS & C Technologies, Term B-2 Loan 4.00 6/29/22 127,441 c 126,604 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Financial Intermediaries - 5.7% (continued) TransFirst, Second Lien Term Loan 9.00 11/11/22 500,000 c 501,563 TransFirst, Term B-1 Loan 4.75 11/12/21 2,103,777 c 2,102,988 York Risk Services Holding, Initial Term Loan 4.75 10/1/21 1,705,116 c 1,596,842 Financials - .1% Alliant Holdings I, Term Loan 4.50 7/27/22 497,500 c Food & Beverages - .6% Maple Holdings Acquisition, Term Loan EUR 5.00 2/9/23 2,450,000 c Food & Drug Retail - .8% Albertson's, Term B-2 Loan 5.38 3/21/19 1,482,553 c 1,466,905 Albertson's, Term B-3 Loan 5.00 8/9/19 1,925,000 c 1,892,217 Food Products - 1.4% Del Monte Foods, First Lien Initial Term Loan 4.25 1/26/21 698,312 c 665,145 Del Monte Foods, Second Lien Initial Term Loan 8.25 7/26/21 1,000,000 c 790,000 Hearthside Food Solutions, Term Loan 4.50 8/17/21 1,201,700 c 1,141,615 Hostess Brands, First Lien Term Loan 4.50 7/29/22 1,246,875 c 1,233,889 JBS, Term Loan 4.00 10/30/22 2,500,000 c 2,435,937 Food Service - 1.1% Advantage Sales & Marketing, First Lien Initial Term Loan 4.25 7/21/21 1,580,000 c 1,505,234 Advantage Sales & Marketing, Second Lien Initial Term Loan 7.50 7/21/22 500,000 c 418,750 Burger King, Facility B2 Term Loan 3.75 12/10/21 1,585,828 c 1,579,754 Checkout Holding, First Lien Term B Loan 4.50 4/3/21 1,477,500 c 1,133,981 Health Care - 7.5% Acadia Health, Term Loan 4.25 2/11/22 3,442,731 c 3,445,967 Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 1,962,574 c 1,947,453 CHG Healthcare Services, First Lien Term Loan 4.25 11/20/20 978,125 c 964,983 CHS/Community Health Systems, Term G Loan 3.75 12/31/19 880,640 c 841,932 CHS/Community Health Systems, Term H Loan 4.00 1/27/21 1,620,355 c 1,543,566 14 Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Health Care - 7.5% (continued) Concordia Health, Term Loan GBP 5.75 10/21/21 1,300,000 c 1,748,008 Convatec, Dollar Term Loan 4.25 6/15/20 746,250 c 730,392 DPX Holdings, Incremental EURO Term Loan EUR 4.50 3/11/21 357,280 c 383,740 Drumm Investors, Term Loan 6.75 5/4/18 1,422,575 c 1,390,567 Endo Luxembourg Finance, Incremental Term B Loan 3.75 6/24/22 2,000,000 c 1,979,170 Hill-Rom Holdings, TLB Term Loan 3.50 7/29/22 1,636,250 c 1,635,342 Horizon Pharma, 2015 Term Loan 4.50 4/29/21 1,238,887 c 1,178,491 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 326,841 c 279,995 Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 1,436,018 c 1,115,786 Patheon, Term Loan 4.25 1/22/21 2,872,525 c 2,736,080 Pharmaceutical Product Development, Term Loan 4.25 8/5/22 746,250 c 730,206 Royalty Pharma, New Term B-4 Loan 3.50 11/9/20 2,977,444 c 2,970,625 Siemens Audiology Solutions, Facility B4-Term Loan 4.25 1/17/22 1,488,769 c 1,458,993 Surgical Care Affiliates, Initial Term Loan 4.25 3/11/22 1,290,250 c 1,282,186 Valeant Pharmaceuticals International, Retired - Series E Tranche B Term Loan 3.50 6/26/20 1,665,884 c 1,562,033 Valeant Pharmaceuticals International, Term Loan 4.00 3/11/22 3,372,965 c 3,162,593 Home Furnishing - .9% Mattress Holding, Initial Term Loan 6.25 10/20/21 1,100,000 c 1,065,625 Mattress Holding, Term Loan 5.00 10/1/21 2,879,167 c 2,802,149 Industrial Equipment - 1.6% Doncasters US, First Lien Term B Loan 4.50 4/9/20 1,435,523 c 1,312,614 Filtration Group, First Lien Initial Term Loan 4.25 11/13/20 1,448,607 c 1,401,078 Hudson Products, Term Loan 5.00 3/17/19 613,167 c 429,217 Mueller Water Products, Initial Term Loan 4.00 11/19/21 1,186,015 c 1,188,239 Navios Maritime Partners, Term Loan 5.50 6/15/20 497,500 c 446,922 XPO Logistics, Term Loan 5.50 10/27/21 2,200,000 c 2,190,386 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Industrials - .5% Trinseo Materials Operating SCA, Term Loan B 4.25 11/5/21 2,244,361 c Information Technology - .3% Sophia, Term Loan 4.75 9/16/22 1,396,500 c Leisure Goods/Activities/Movies - 1.2% Alpha Topco, Facility B3 Term Loan 4.75 7/30/21 2,416,348 c 2,254,248 Delta 2 (LUX) Sarl Form 1, First Lien Term Loan 7.75 7/29/22 1,000,000 c 869,170 Deluxe Entertainment Services Group, Initial Term Loan 6.50 2/25/20 1,821,911 c 1,712,596 WME IMG, Second Lien Term Loan 8.25 5/6/22 500,000 c 427,500 Lodging & Casinos - 1.7% American Casinos & Entertainment, First Lien Term Loan 5.00 6/17/22 995,000 c 990,025 Boyd Gaming, Term B Loan 4.00 8/14/20 405,737 c 404,511 Scientific Games, Term B-2 Loan 6.00 9/17/21 3,573,750 c 3,282,632 Travelport, Initial Term Loan 5.75 8/13/21 2,958,000 c 2,877,276 Materials - .2% Berry Plastics, Term Loan 4.00 10/3/22 1,100,000 c Nonferrous Metals/Minerals - .0% Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 c Oil & Gas - .7% Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 1,470,000 c 1,363,425 Brock Holdings III, Second Lien Initial Loan 10.00 3/16/18 713,333 c 499,333 FR Dixie Acquisition, Initial Term Loan 5.75 1/22/21 2,158,481 c 895,770 Paragon Offshore Finance, Term Loan 3.75 7/16/21 987,500 c 220,213 Publishing - 1.1% Getty Images, Initial Term Loan 4.75 10/18/19 488,665 c 337,638 Laureate Education, New Series 2018 Extended Term Loan 5.00 6/16/18 1,464,437 c 1,121,217 Penton Media, First Lien Term B-1 Loan 5.00 10/3/19 652,164 c 645,642 Pre-Paid Legal Services, First Lien Term Loan 6.50 7/1/19 1,527,543 c 1,517,996 Redtop Acquisitions, First Lien Initial Euro Term Loan EUR 4.75 12/22/20 1,000,000 c 1,081,246 16 Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Publishing - 1.1% (continued) Redtop Acquisitions, Second Lien Term Loan 8.25 7/22/21 245,000 c 232,750 Radio & Television - 5.4% AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 2,461,212 c 2,307,386 Creative Artists Agency, Initial Term Loan 5.50 12/10/21 1,831,500 c 1,822,343 Gray Television, Term Loan 3.75 6/13/21 3,250,000 c 3,223,594 Media General, Term B Loan 4.25 7/31/20 2,904,901 c 2,901,996 MTL Publishing, New Term Loan 4.00 8/12/22 2,646,977 c 2,591,391 Tech Finance & Co., US Term Loans 1.98 7/11/20 3,742,176 c 3,670,457 Tribune, Term B Loan 3.75 12/27/20 1,835,006 c 1,822,776 Univision Communications, 2013 Incremental Term Loan 4.00 3/1/20 3,036,317 c 2,956,311 William Morris Endeavor Entertainment, First Lien Term Loan 5.25 3/19/21 2,435,468 c 2,343,383 Retailers - 4.6% 99 Cents Only Stores, Tranche B-2 Term Loan 4.50 1/11/19 1,366,354 c 820,571 Academy Sports, Initial Term Loan 5.00 6/22/16 2,350,514 c 2,178,926 Ascena Retail Group, Term Loan B 5.25 7/29/22 2,593,256 c 2,421,453 CWGS Group, Term Loan 5.75 2/20/20 3,561,678 c 3,488,219 Dollar Tree, Term B-2 Loan 4.25 3/9/22 2,500,000 c 2,496,250 Dollar Tree, Term Loan 3.50 3/9/22 1,175,381 c 1,178,320 Hudson Bay, Term B Loan 4.75 8/12/22 1,198,157 c 1,194,658 Michaels Stores, Term B Loan 3.75 1/28/20 967,401 c 957,577 Neiman Marcus Group, Term Loan 4.25 10/25/20 1,103,851 c 928,614 Nine West Holdings, Initial Term Loan 4.75 9/5/19 265,614 c 169,993 Nine West Holdings, Initial Term Loan 6.25 1/8/20 250,000 c 70,125 Pet Smart, Tranche B-1 Term Loan 4.25 3/11/22 4,319,121 c 4,195,637 Surface Transport - 2.5% American Commercial Lines, Term Loan 9.75 11/6/20 1,150,000 c 1,020,625 IBC Capital, First Lien Initial Term Loan 4.75 8/5/21 2,481,250 c 2,214,516 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Surface Transport - 2.5% (continued) Kenan Advantage, Delayed Draw Term 1 Loan 4.00 1/23/17 47,872 c,d 47,124 Kenan Advantage, Initial Canadian Term Loan 4.00 7/22/22 109,065 c 107,361 Kenan Advantage, Initial U.S. Term Loan 4.00 7/22/22 341,933 c 336,590 Omnitracs, First Lien Term Loan 4.75 10/29/20 2,454,977 c 2,361,884 OSG Bulk Ships, First Lien Term Loan 5.25 7/22/19 1,968,766 c 1,732,514 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 837,308 c 908,734 Stena International, Term Loan 4.00 2/24/21 1,734,249 c 1,344,043 Vouvray US Finance, First Lien Initial Term Loan 5.00 6/25/21 987,469 c 963,602 Telecommunications - 8.1% Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 2,633,984 c 2,488,575 Asurion, Incremental Tranche B-2 Term Loan 4.25 7/8/20 978,589 c 900,713 Asurion, Second Lien Term Loan 8.50 2/19/21 1,000,000 c 820,500 Asurion, Term B4-Loan 5.00 7/29/22 495,625 c 456,389 Avaya, Term B-6 Loan 6.50 3/31/18 472,283 c 320,897 Birch Communications, Term Loan 7.75 7/17/20 1,453,125 c 1,286,016 CommScope Inc, Term Loan 3.75 12/29/22 1,745,625 c 1,736,164 Communications Sales & Leasing, Term Loan 5.00 10/14/22 2,487,500 c 2,321,148 Consolidated Communications, Initial Term Loan 4.25 12/18/20 1,225,000 c 1,214,030 FairPoint Communications, Term Loan 7.50 2/14/19 3,413,612 c 3,328,272 Integra Telecom, Term B-1 Loan 5.25 8/14/20 2,747,736 c 2,600,911 IPC, First Lien Term B-1 Loan 5.50 8/6/21 1,985,000 c 1,836,125 Level 3 Financing, Tranche B-II 2022 Term Loan 3.50 5/31/22 2,500,000 c 2,471,250 Nextgen Finance, Term B Loan 5.00 5/28/21 2,659,500 c 2,296,026 Riverbed Technology, Term Loan 6.00 2/25/22 3,328,865 c 3,270,011 Sable International, Term Loan 5.50 12/2/22 907,500 c 883,397 Sable International, Term Loan 5.50 12/2/22 742,500 c 722,779 SBA Senior Finance II, Incremental Tranche B-1 Term Loan 3.25 3/24/21 2,708,750 c 2,666,141 18 Floating Rate Loan Interests - 82.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Telecommunications - 8.1% (continued) Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 136,620 c 134,570 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 2,124,021 c 2,072,694 Windstream, Tranche B-5 Term Loan 3.50 8/26/19 980,000 c 955,990 Zayo Group, Term Loan 4.00 7/2/19 847,864 c 837,796 Utilities - 2.1% Calpine, Term B5 Loan 3.50 5/20/22 1,492,500 c 1,417,412 Calpine, Term Loan 4.00 10/30/20 980,000 c 946,107 Calpine, Term Loan 4.00 1/15/23 250,000 c 242,500 EFS Cogen Holdings, Term B Advance Loan 3.75 12/17/20 885,533 c 868,934 Murray Energy, Term B-2 Loan 7.50 4/9/20 2,711,133 c 1,122,219 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 3,620,034 c 1,972,919 TPF II Power, Term Loan 5.50 9/29/21 1,719,540 c 1,624,966 TPF II Power, Term Loan 4.75 9/30/21 977,500 c 984,831 Total Floating Rate Loan Interests (cost $387,450,648) Other Investment - 6.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $26,474,698) 26,474,698 e Total Investments (cost $473,491,392) 100.4% Liabilities, Less Cash and Receivables (0.4%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $37,192,208 or 8.43% of net assets. c Variable rate security—interest rate subject to periodic change. d Investment, or portion of investment, represents an unfunded floating note loan interest outstanding. e Investment in affiliated money market mutual fund. 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Bank Loans 82.8 Asset-Backed 6.7 Money Market Investment 6.0 Corporate Bonds 4.9 † Based on net assets. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES February 29, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 447,016,694 416,412,940 Affiliated issuers 26,474,698 26,474,698 Cash 595,284 Cash denominated in foreign currency 163,180 161,780 Receivable for investment securities sold 8,487,136 Interest receivable 3,204,352 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 501,238 Receivable for shares of Common Stock subscribed 85,583 Prepaid expenses 44,640 455,967,651 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 253,477 Payable for investment securities purchased 13,904,841 Payable for shares of Common Stock redeemed 674,390 Accrued expenses 131,596 14,964,304 Net Assets ($) 441,003,347 Composition of Net Assets ($): Paid-in capital 488,028,889 Accumulated undistributed investment income—net 2,088,125 Accumulated net realized gain (loss) on investments (19,150,451) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (29,963,216) Net Assets ($) 441,003,347 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 6,609,482 1,812,478 9,083,712 423,497,675 Shares Outstanding 575,722 158,085 792,225 36,965,848 Net Asset Value Per Share ($) See notes to financial statements. 21 STATEMENT OF OPERATIONS Six Months Ended February 29, 2016 (Unaudited) Investment Income ($): Income: Interest 12,119,269 Dividends from affiliated issuers 28,880 Total Income 12,148,149 Expenses: Management fee—Note 3(a) 1,554,578 Professional fees 37,458 Registration fees 28,229 Directors’ fees and expenses—Note 3(d) 16,574 Shareholder servicing costs—Note 3(c) 14,789 Prospectus and shareholders’ reports 11,363 Custodian fees—Note 3(c) 10,106 Distribution fees—Note 3(b) 4,673 Loan commitment fees—Note 2 3,963 Miscellaneous 134,924 Total Expenses 1,816,657 Less—reduction in expenses due to undertaking—Note 3(a) (155) Less—reduction in fees due to earnings credits—Note 3(c) (18) Net Expenses 1,816,484 Investment Income—Net 10,331,665 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (13,121,774) Net realized gain (loss) on forward foreign currency exchange contracts (296,424) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (19,662,936) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 935,060 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Operations ($): Investment income—net 10,331,665 21,429,372 Net realized gain (loss) on investments (13,418,198) (3,207,416) Net unrealized appreciation (depreciation) on investments (18,727,876) (10,840,563) Net Increase (Decrease) in Net Assets Resulting from Operations 7,381,393 Dividends to Shareholders from ($): Investment income—net: Class A (162,988) (214,378) Class C (21,046) (20,921) Class I (219,777) (607,464) Class Y (10,900,126) (21,015,497) Net realized gain on investments: Class A - (5,117) Class C - (641) Class I - (22,264) Class Y - (647,488) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 540,677 5,039,579 Class C 1,660,408 730,370 Class I 3,223,005 51,461,427 Class Y 57,389,985 154,500,817 Dividends reinvested: Class A 156,180 205,528 Class C 19,350 18,251 Class I 107,288 218,661 Class Y 4,422,958 8,458,213 Cost of shares redeemed: Class A (1,393,411) (1,648,118) Class C (582,826) (403,349) Class I (3,771,408) (48,022,786) Class Y (97,163,363) (177,642,154) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 509,512,850 531,748,788 End of Period 441,003,347 509,512,850 Undistributed investment income—net 2,088,125 3,060,397 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 29, 2016 (Unaudited) Year Ended August 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 45,435 403,936 Shares issued for dividends reinvested 13,077 16,524 Shares redeemed (119,251) (132,370) Net Increase (Decrease) in Shares Outstanding 288,090 Class C Shares sold 140,741 58,811 Shares issued for dividends reinvested 1,633 1,468 Shares redeemed (49,699) (32,450) Net Increase (Decrease) in Shares Outstanding 92,675 27,829 Class I a Shares sold 272,125 4,124,538 Shares issued for dividends reinvested 9,004 17,607 Shares redeemed (318,265) (3,857,449) Net Increase (Decrease) in Shares Outstanding 284,696 Class Y a Shares sold 4,819,272 12,436,195 Shares issued for dividends reinvested 371,125 681,216 Shares redeemed (8,200,990) (14,327,218) Net Increase (Decrease) in Shares Outstanding a During the period ended February 29, 2016, 48,064 Class I shares representing $582,726 were exchanged for 48,104 Class Y shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 29, 2016 Year Ended August 31, Class A Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.29 12.64 12.50 Investment Operations: Investment income—net b .24 .48 .38 Net realized and unrealized gain (loss) on investments (.79) (.33) .05 Total from Investment Operations (.55) .15 .43 Distributions: Dividends from investment income—net (.26) (.48) (.29) Dividends from net realized gain on investments - (.02) - Total Distributions (.26) (.50) (.29) Net asset value, end of period 11.48 12.29 12.64 Total Return (%) c (4.58) d 1.28 3.39 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 e 1.04 1.13 e Ratio of net expenses to average net assets 1.03 e 1.04 1.03 e Ratio of net investment income to average net assets 4.05 e 3.88 3.17 e Portfolio Turnover Rate 17.36 d 76.63 51.30 d Net Assets, end of period ($ x 1,000) 6,609 7,824 4,402 a From September 27, 2013 (commencement of operations) to August 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 29, 2016 Year Ended August 31, Class C Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.28 12.63 12.50 Investment Operations: Investment income—net b .19 .39 .28 Net realized and unrealized gain (loss) on investments (.79) (.33) .06 Total from Investment Operations (.60) .06 .34 Distributions: Dividends from investment income—net (.21) (.39) (.21) Dividends from net realized gain on investments - (.02) - Total Distributions (.21) (.41) (.21) Net asset value, end of period 11.47 12.28 12.63 Total Return (%) c (5.01) d .47 2.73 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 e 1.84 1.98 e Ratio of net expenses to average net assets 1.80 e 1.80 1.80 e Ratio of net investment income to average net assets 3.28 e 3.11 2.40 e Portfolio Turnover Rate 17.36 d 76.63 51.30 d Net Assets, end of period ($ x 1,000) 1,812 803 475 a From September 27, 2013 (commencement of operations) to August 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 26 Six Months Ended February 29, 2016 Year Ended August 31, Class I Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.28 12.62 12.50 Investment Operations: Investment income—net b .25 .56 .43 Net realized and unrealized gain (loss) on investments (.79) (.36) .01 Total from Investment Operations (.54) .20 .44 Distributions: Dividends from investment income—net (.27) (.52) (.32) Dividends from net realized gain on investments - (.02) - Total Distributions (.27) (.54) (.32) Net asset value, end of period 11.47 12.28 12.62 Total Return (%) (4.43) c 1.58 3.59 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .77 .85 d Ratio of net expenses to average net assets .79 d .77 .79 d Ratio of net investment income to average net assets 4.29 d 4.19 3.40 d Portfolio Turnover Rate 17.36 c 76.63 51.30 c Net Assets, end of period ($ x 1,000) 9,084 10,187 6,876 a From September 27, 2013 (commencement of operations) to August 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 29, 2016 Year Ended August 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.27 12.63 12.50 Investment Operations: Investment income—net b .26 .51 .36 Net realized and unrealized gain (loss) on investments (.79) (.32) .09 Total from Investment Operations (.53) (.19) .45 Distributions: Dividends from investment income—net (.28) (.53) (.32) Dividends from net realized gain on investments - (.02) - Total Distributions (.28) (.55) (.32) Net asset value, end of period 11.46 12.27 12.63 Total Return (%) (4.40) c 1.56 3.59 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 d .75 .86 d Ratio of net expenses to average net assets .75 d .75 .79 d Ratio of net investment income to average net assets 4.33 d 4.14 3.41 d Portfolio Turnover Rate 17.36 c 76.63 51.30 c Net Assets, end of period ($ x 1,000) 423,498 490,699 519,996 a From September 27, 2013 (commencement of operations) to August 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Floating Rate Income Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek high current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Alcentra NY, LLC (“Alcentra”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of February 29, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, floating rate loan interests and other securities, excluding short-term investments (other than U.S. Treasury Bills), and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”) . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Collateralized Loan Obligations - 29,647,354 - Corporate Bonds † - 21,491,643 - Floating Rate Loan Interests † - 365,273,943 - Mutual Funds 26,474,698 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 501,238 - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At February 29, 2016, there were no transfers between levels of the fair value hierarchy. 32 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Floating Rate Loan Interests ($) Balance as of 8/31/2015 5,457,394 Realized gain (loss) (490,050) Change in unrealized apprecition (depreciation) (181,497) Purchases / issuances - Sales / dispositions (1,748,405) Transfers into Level 3 - Transfers out of Level 3 (3,037,442) Balance as of 2/29/2016 - The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 2/29/2016 (181,497) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in affiliated investment companies during the period ended February 29, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 2/29/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 41,485,102 77,527,753 92,538,157 26,474,698 6.0 (e) Risk: The fund invests in floating rate loan interests. The floating rate loans in which the fund invests typically are below investment grade securities, and inherently speculative. In the event of the bankruptcy of a borrower, the fund could experience delays or limitations imposed by insolvency laws with respect to its ability to realize the benefits of any collateral securing the borrower’s loan. The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid on a monthly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On February 29, 2016, the Board declared a cash dividend of $.038, $.032, $.041 and $.041 per share from undistributed investment income-net for Class A, Class C, Class I and Class Y shares, respectively, payable on March 1, 2016 (ex-dividend date), to shareholders of record as of the close of business on February 29, 2016. 34 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 29, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 29, 2016, the fund did not incur any interest or penalties. Each tax year in the two-year period ended August 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2015 was as follows: ordinary income $21,862,170 and long-term capital gains $671,600. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 29, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .65% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2015 through January 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) commissions, commitment fees on borrowings and extraordinary expenses) exceed .80% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $155 during the period ended February 29, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Alcentra, Alcentra serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended February 29, 2016, the Distributor retained $263 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 29, 2016, Class C shares were charged $4,673 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service 36 Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 29, 2016 , Class A and Class C shares were charged $9,375 and $1,558, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 29, 2016, the fund was charged $1,539 for transfer agency services and $79 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $18. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 29, 2016, the fund was charged $10,106 pursuant to the custody agreement. During the period ended February 29, 2016, the fund was charged $5,294 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $228,381, Distribution Plan fees $1,034, Shareholder Services Plan fees $1,687, custodian fees $17,559, Chief Compliance Officer fees $4,412 and transfer agency fees $540, which are offset against an expense reimbursement currently in effect in the amount of $136. 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and forward contracts, during the period ended February 29, 2016, amounted to $78,415,515 and $112,819,055, respectively. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. The fund may enter into certain credit agreements all or a portion of which may be unfunded. The fund is obligated to fund these commitments at the borrower’s discretion. The commitments are disclosed in the accompanying Statement of Investments. At February 29, 2016, the fund had sufficient cash and/or securities to cover these commitments. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter ("OTC") derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended February 29, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign 38 currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at February 29, 2016: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Proceeds ($) Value ($) Unrealized Appreciation ($) Sales: Credit Suisse International British Pound, Expiring 3/16/2016 1,282,000 1,860,631 1,784,450 76,181 Euro, Expiring 3/16/2016 10,465,000 11,814,985 11,389,928 425,057 Gross Unrealized Appreciation The following summarizes the average market value of derivatives outstanding during the period ended February 29, 2016 : Average Market Value ($) Forward contracts 16,417,913 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At February 29, 2016, accumulated net unrealized depreciation on investments was $30,603,754, consisting of $255,461 gross unrealized appreciation and $30,859,215 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on February 24-25, 2016, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Alcentra NY, LLC (the “Subadviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio . The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. Noting that the fund launched in September 2013, the Board discussed the results of the comparisons and noted that the fund’s total return performance was below and at the Performance Group median for the one- and two-year periods, respectively, and above the Performance Universe median for the one- and two-year periods. The Board also noted that the fund’s yield performance was below the Performance Group and Performance Universe medians for the one-year period ended December 31, 2014 but above the Performance Group and Performance Universe medians for the one-year period ended December 31, 2015. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expense ratio was below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed, until January 1, 2017, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .80% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to 42 have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale . Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board generally was satisfied with the fund’s relative performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration 44 of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 45 For More Information Dreyfus Floating Rate Income Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Alcentra NY, LLC 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A: DFLAX Class C: DFLCXClass I: DFLIX Class Y: DFLYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6240SA0216 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: _/s/ Bradley J.
